DETAILED ACTION
This office action is responsive to reissue application 16/109,099 filed August 22, 2018 of US Patent Number US 9,450,406 B2 issued to Palmer et al on September 20, 2016. 
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely
apprise the Office of any prior or concurrent proceeding in which Patent No. 8,515,912 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

Status of claims

Claims 1-23 have been cancelled.

Claims 24-42 are pending.


Defective Declaration - Rejections Under 35 USC 251

Claims 24-42 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The reissue oath/declaration filed 8/22/2018 is defective for the following reasons:
1)	The declaration is not signed by each of the inventors.
2)	While applicants have checked the declaration box indicating that the application for the patent was filed under 37 CFR 1.46, the face of the ‘406 patent does not indicate 
3)	While applicants error statement indicates that new claim 24 does not require a charging mode as required by claim 1 of  the ‘406 patent, it remains unclear HOW this renders the patent wholly or partially inoperative. See, MPEP 1414 II

Double Patenting Nonstatutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 24-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 15/679,668. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
1) Independent claim 24 of the instant ‘099 application is obvious in view of claim 1 and/or 18 of the ‘668 application because both claims are drawn to a controller “configured to” perform functions where the controller has been broadly interpreted to be any controller (microprocessor/processor) capable of controlling, and a communications interface “configured to” perform functions where the communications interface has been broadly interpreted any interface capable of network communication. See 112(6) Claim Interpretation below. 
2) Independent claims 40 and 42 of the instant ‘099 application is obvious in view of claim 12 of the ‘668 application because both claims are drawn to a method of controlling 

Claim Interpretation

During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).  Therefore, unless one of the exceptions applies below, Examiner will interpret the limitations of the claims using the broadest reasonable interpretation.

	Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01(IV).  Following an independent review of the claims in view of the specification herein, Examiner finds that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision.  Examiner concludes that Applicant has not acted as its own lexicographer.

	Claim Interpretation Under 35 U.S.C. §112(6th ¶)
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function or a step-plus-function.  See 35 U.S.C. §112(6th ¶) and MPEP §2181-2183.  Although the claims herein recite neither “step for” nor “means for”, a three prong test will be performed (As noted in MPEP §2181) to determine if there is a means-plus-function type or step-plus-function type limitation in a claim:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function
(B) 	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

	Claims 24-39 recite the following Functional Phrases: 
FP#1: a communication interface configured to:
connect/communicate with an electricity network system operator… (claims 24, 36)
communicate with other apparatuses or systems… (claim 37)

FP#2: a controller configured to:
control a supply of electricity from a mains electricity… (claim 24)
control/cause discharge (of a supply of electricity) from a battery… (claims 24, 27, 29)
determine when to supplement electricity (claim 24)
provide second information (claim 24)
use the electrical current information from the at least one sensor… (claim 32, 33)
store operational data… (claim 34)
control a waveform of the supply of electricity.. (claim 35)

sensor configured to:
sense electrical current information of the supply… (claim 26)
provide electrical current/sense information (claims 26, 30)
sense at least one of frequency information… (claim 30)

The examiners find that FP#1 – FP#3 meet the three prong test and thus will be interpreted as a step-plus-function / means for limitation under 35 U.S.C. §112(f).

 3-Prong Analysis: Prong (A)
As an initial matter, the Examiner finds that FP#1-FP#3 does not use the phrase “step for” or “means for”.  The issue arising under Prong (A) then becomes whether or not the lack of use of the phrase “step for” or “means for” takes FP#1-FP#3 out of the ambit of §112(f).  After reviewing this limitations, Examiners find that FP#1-FP#3 recite the following functions: 1  
FP#1: a communication interface configured to:
connect/communicate with an electricity network system operator… (claims 24, 36)
communicate with other apparatuses or systems… (claim 37)

FP#2: a controller configured to:
control a supply of electricity from a mains electricity… (claim 24)
control/cause discharge (of a supply of electricity) from a battery.. (claims 24, 27, 29)
determine when to supplement electricity (claim 24)
provide second information (claim 24)
use the electrical current information from the at least one sensor… (claim 32, 33)
store operational data… (claim 34)
control a waveform of the supply of electricity.. (claim 35)

FP#3: at least one sensor configured to:
sense electrical current information of the supply… (claim 26)
provide electrical current/sense information (claim 26, 30)
sense at least one of frequency information… (claim 30)

configured to” are simply generic place holders for the term “means” in performing the recited functions of connecting/communicating, controlling/causing, and sense(ing), respectively. 
Here, the examiners find that there appear to be no algorithm or process disclosed for performing the functions of connecting/communicating, controlling/causing, and sense(ing) recited in FP#1-FP#3. (See, Corresponding Structure below) Accordingly, Examiners find that FP#1-FP#3 falls within §112(f) because they recite only the underlying function of connecting/communicating, controlling/causing, and sense(ing), without recitation of how the recited structures (e.g. communications interface, controller, sensor) are “configured to” perform that function and thus meets invocation Prong (A), regardless of the lack of use of “step for” or “means for”.


3-Prong Analysis: Prong (B)
Based upon a review of FP#1-FP#3, the Examiner finds that the function associated therewith are; connecting/communicating, controlling/causing, and sense(ing), respectively as explicitly recited. Because FP#1-FP#3 includes the function expressly noted above, the Examiner concludes that FP#1-FP#3 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within FP#1-FP#3 will have its ordinary and accustomed meaning.

3-Prong Analysis: Prong (C)
Based upon a review of the entirety of FP#1-FP#3, the Examiner finds that the specification does not appear to set forth an algorithm or process for performing the entire claimed function that is connecting/communicating, controlling/causing, and sense(ing), respectively as noted above. Because FP#1-FP#3 do not contain a sufficient process for performing the entire claimed function, the Examiner concludes that FP#1-FP#3 meets invocation Prong (C). In view of the Examiners findings above that FP#1-FP#3 meets invocation prongs (A)-(C), the Examiners conclude that FP#1 invokes interpretation under 35 U.S.C. §112(f).

Corresponding Structure
After a claimed phrase has been shown to invoke 35 U.S.C. §112(f), the next step is to determine the corresponding structure/algorithm as described in the specification for performing the recited function.  See MPEP §2181(II).

FP#1: a communication interface configured to:
connect/communicate with an electricity network system operator… (claims 24, 36)
communicate with other apparatuses or systems… (claim 37)
Regarding the functions “a communication interface configured to connect with an electricity network system operator or a service provider..., communicate with other apparatuses or systems… the Examiners find that the specification offers little detail as to any process describing how the recited communications interface is “configured to” perform the function of connect with an electricity network system operator or a service provider, communicate with other apparatuses or systems.  No algorithm or process appears to be disclosed for performing such function. While the examiners have found that the communication interface is disclosed to be a block 406 (‘406 at 7:52),  the specification does not appear to disclose what the connect with an electricity network system operator or a service provider, communicate with other apparatuses or systems are actually realized, or how the communication interface is “configured to: perform the functions as claimed.  


FP#2: a controller configured to:
control a supply of electricity from a mains electricity… (claim 24)
control/cause discharge (of a supply of electricity) from a battery.. (claims 24, 27, 29)
determine when to supplement electricity (claim 24)
provide second information (claim 24)
use the electrical current information from the at least one sensor… (claim 32, 33)
store operational data… (claim 34)
control a waveform of the supply of electricity.. (claim 35)
Regarding the functions relating to a controller configured to control a supply of electricity, control/cause discharge, use current information, store data, determining/providing, and control a waveform, the Examiners find that the specification offers little detail as to any process describing how the recited controller is “configured to” perform the functions of control a supply of electricity, control/cause discharge, use current information, store data, determining/providing, and control a waveform.. No algorithm or process appears to be disclosed for performing such functions. While the examiners have found that the controller is disclosed to be a microprocessor or other computing device (‘406 at 16:64), a processor is not known to perform the recited function without special programming, and the specification does not appear to disclose the manner in which the functions of control a supply of electricity, control/cause discharge, use current information, store data, determining/providing  and control a waveform is actually realized, or how the controller is “configured to” perform the functions of as claimed. 



sense electrical current information of the supply… (claim 26)
provide electrical current/sense information (claim 26, 30)
sense at least one of frequency information… (claim 30)
Regarding the functions at least one sensor configured to sense electrical current information, provide current/sense information, and sense at least one of frequency information the Examiners find that the specification offers little detail as to any process describing how the recited sensor is “configured to” perform the functions of sense electrical current information, provide current/sense information, and sense at least one of frequency information.  No algorithm or process appears to be disclosed for performing such function. While the examiners have found that the sensor is disclosed as wireless sensor 122 (‘406 ay 15:65) comprising circuitry performing digital signal processing (with some embodiments including a processor, see, e.g. ‘406 at 8:15-20) a signal processor/computer is not known to perform the recited functions without special programming, and the specification does not appear to disclose the manner in which the functions of sense electrical current information, provide current/sense information, and sense at least one of frequency information is actually realized, or how the sensor is “configured to” performs the functions as claimed. 
Accordingly, for purposes of prior art rejections, the recited structures will be interpreted as follows:
FP#1: communication interface – any interface capable of network communication.
FP#2: controller - any microprocessor/processor capable of control. 
FP#3: sensor – any sensor capable of sensing.

	In light of the above, claims will be limited to the corresponding structures of any general equivalents thereof consistent with the ‘406 specification as noted above. (See Id) Dependent claims are limited to the corresponding structure unless they are found to be further limiting.
Claim Rejections - 35 USC § 112
Claims 24-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the following claims recite terms lacking written description support:
1) a communication interface configured to:
connect/communicate with an electricity network system operator… (claims 24, 36)
communicate with other apparatuses or systems… (claim 37)

2) a controller configured to:
control a supply of electricity from a mains electricity… (claim 24)
control/cause discharge (of a supply of electricity) from a battery.. (claims 24, 27, 29)
determine when to supplement electricity (claim 24)
provide second information (claim 24)
use the electrical current information from the at least one sensor… (claim 32, 33)
store operational data… (claim 34)
control a waveform of the supply of electricity.. (claim 35)

3) at least one sensor configured to:
sense electrical current information of the supply… (claim 26)
provide current/sense information, (claim 26, 30)
sense at least one of frequency information… (claim 30)

Regarding 1) a skilled artisan would understand that the functions connect/communicate with an electricity network system operator or a service provider..., and communicate with other apparatuses or systems would require hardware/software processing. The communication interface is disclosed to be a block 406 (‘406 at 7:52), but the specification does not appear to disclose what the communications interface consists of, or the manner in which the recited functions are performed. Further, as noted above regarding claim interpretation under 35 USC 112(6), the written description contained in the ‘406 specification appears to be silent regarding connect/communicate with an electricity network system operator or a service provider..., or communicate with other apparatuses or systems as claimed. Finally, no structure or algorithm appears to be disclosed for performing the recited functions. 
Regarding 2), a skilled artisan would understand that the functions of control a supply of electricity, control/cause discharge, determining/providing, use current information, store data, and control a waveform would require hardware/software processing. The controller is disclosed to be a microprocessor or other computing device (‘406 at 16:64). However, a processor alone is not known to perform the recited function without special programming, and the specification does not appear to disclose the manner in which the functions of control a supply of electricity, control/cause discharge, determining/providing, use current information, store data, and control a waveform is actually realized, or how the controller is “configured to” perform the functions of as claimed.  Finally, no structure or algorithm appears to be disclosed for performing the recited functions. 
Regarding 3), a skilled artisan would understand that the function of sense electrical current information, provide current/sense information and sense at least one of frequency information would require hardware/software processing.  While the recited sensor is disclosed as wireless sensor 122 (‘406 ay 15:65) comprising circuitry performing digital signal processing (with some embodiments including a processor, see, e.g. ‘406 at 8:15-20), a signal processor/computer is not known to perform the recited functions without special programming, and the specification does not appear to disclose the manner in which the functions of sense electrical current information, provide current/sense information and sense at least one of frequency information is actually realized, or how the sensor is “configured to” performs the  as claimed. Finally, no structure or algorithm appears to be disclosed for performing the recited functions. 
Dependent claim inherit the defects of the claims from which they depend. 

Claims 24-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the claims recite the following ambiguous terms:
1) a communication interface configured to:
connect/communicate with an electricity network system operator… (claims 24, 36)
communicate with other apparatuses or systems… (claim 37)

2) a controller configured to:
control a supply of electricity from a mains electricity… (claim 24)
control/cause discharge (of a supply of electricity) from a battery.. (claims 24, 27, 29)
use the electrical current information from the at least one sensor… (claim 32, 33)
store operational data… (claim 34)
control a waveform of the supply of electricity.. (claim 35)

3) at least one sensor configured to:
sense electrical current information of the supply… (claim 26)
sense at least one of frequency information… (claim 30)

As noted above, the ‘406 specification fails to clearly define how any of the recited structures (communication interface, controller, sensor) are “configured to” perform the recited function. Id. Hence, the terms are ambiguous since a skilled artisan would be at odds to determine the metes and bounds of the claim language based on the written description contained in ‘406 specification. (MPEP 2181 III) 




Claim Rejections - 35 USC § 102
Claims 24, 26, 27, 29, 30, and 32-37 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO 2006/138592 A2 to Schoettle.

As noted above, for purposes of prior art rejections, the recited structures of apparatus claims 24-39 have been interpreted as follows:
FP#1: communication interface – any interface capable of network communication.
FP#2: controller - any microprocessor/processor capable of control. 
FP#3: sensor – any sensor capable of sensing

	The claim elements are anticipated by Schoettle as follows:

24. (New) An apparatus comprising: (Fig. 2b) 

a communication interface configured to connect with an electricity network system operator or a service provider; and
(0037: communication interface 235 connects the PMS 230 (including the embedded software) to the network 25). 

	In other words, Schoettle teaches an interface capable of network communication.

a controller (Fig. 2b – “221”) configured to:
control a supply of electricity from a mains electricity circuit to a load;
control discharge of a supply of electricity from a battery to the load;
based on received information from the electricity network system operator or the service provider, determine when to supplement electricity provided to the load from the mains
electricity circuit with electricity from the battery; and
provide second information about the supply of electricity to the electricity network system operator or the service provider via the communication interface.

(0036 - "system 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off . ... Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222') 

	In other words, Schoettle teaches a controller/processor capable of control.


26. The apparatus according to claim 25, further comprising:
at least one sensor configured to sense electrical current information of the supply of electricity from the mains electricity circuit to the load, and to provide the electrical current information to the controller.


	In other words Schoettle teaches a sensor capable of sensing’

27. The apparatus according to claim 26, wherein the controller is further configured to cause the battery to discharge electricity to the load when it is determined, based on the received information, that a current of the supply of electricity from the mains electricity circuit to the load reaches a predetermined value.
(0036 - "system 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off . ... Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222') 

	In other words, Schoettle teaches a controller/processor capable of control.


29. The apparatus according to claim 28, wherein the controller is further configured to cause the battery to discharge a current from the battery which substantially matches the increase above the threshold value.
(0036 - "system 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off . ... Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222') 

	In other words, Schoettle teaches a controller/processor capable of control.


30. The apparatus according to claim 26, wherein the at least one sensor is further configured to sense at least one of frequency information, imbalance information, or one or more parameters of the supply of electricity, and to provide the sensed information to the controller.
[0059] The Delivery Output Detector 316 is the component that determines and digitizes various electricity-related measurements, including but not limited to voltage, current, power, :frequency, impedance, and run-times at the Load 33. It is attached to the input-side of the Load 33 and does not effect the normal operation of the UPS 32 or Load 33. (See, e.g. Fig. 3, delivery output detector 34)

	In other words Schoettle teaches a sensor capable of sensing’



32. The apparatus according to claim 26, wherein the controller is further configured to use the electrical current information from the at least one sensor to operate a safety switch to disconnect the mains electricity supply from the load.
(0036 - "system 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off . ... Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222') 

	In other words, Schoettle teaches a controller/processor capable of control.



33 The apparatus according to claim 26, wherein the controller is further configured to use the electrical current information from the at least one sensor to prevent a net current outflow into the mains electricity circuit from at least one of the load or battery.
(0036 - "system 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off . ... Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222') 

	In other words, Schoettle teaches a controller/processor capable of control.


34. The apparatus according to claim 24, wherein the controller is further configured to store operational data, the operational data comprising one or more of: battery charging events, battery discharging events, or maintenance cycles.
(0036 - "system 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off . ... Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222') 

	In other words, Schoettle teaches a controller/processor capable of control.



35. The apparatus according to claim 24, wherein the controller is further configured to control a waveform of the supply of electricity.
(0036 - "system 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off . ... Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222') 

	In other words, Schoettle teaches a controller/processor capable of control.


36. The apparatus according to claim 24, wherein the communication interface is further configured to communicate information with the electricity network system operator or the service provider using a protocol connection.
(0037: communication interface 235 connects the PMS 230 (including the embedded software) to the network 25). 

	In other words, Schoettle teaches an interface capable of network communication.


37. The apparatus according to claim 36, wherein the communication interface is further configured to communicate with other apparatuses or systems using the secure internet
protocol connection.
(0037: communication interface 235 connects the PMS 230 (including the embedded software) to the network 25). 

	In other words, Schoettle teaches an interface capable of network communication.



Claim Rejections - 35 USC § 103
In the alternative, claims 24-42 as best understood are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over WO 2006/138592 A2 to Schoettle, in view of WO 2010/124546 A1 to Luo.

	To the extent that the communications interface, controller, and sensor can be interpreted more narrowly, Schoettle in view of Luo renders obvious the limitations of claims 24-43 as follows:

24. (New) An apparatus comprising: (Fig. 2b) 

a communication interface configured to connect with an electricity network system operator or a service provider; and
(0061 – “This central system is equipped with a complex array of trademarked software (AskOT, AEMPFAST, SUREFAST, etc.) available from Optimal Technologies International containing a degree of intelligence capable of optimizing power by making decisions using a very large base of real time data. It is capable of rapidly assessing power operating conditions of electric power generation facilities and their transmission counterparts. It also has the ability for rapid decision making and two way communications through the Network Connection 36 to associated UPS Management Devices 31.”) (0037: communication interface 235 connects the PMS 230 (including the embedded software) to the network 25.)


a controller (Fig. 2b – “221”) configured to:
control a supply of electricity from a mains electricity circuit to a load;
(0036 - "system 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off . ... Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222') 
(Fig. 2b – “222”) to the load via the mains electricity circuit (0036 - "When the grid becomes deficient ... the director 223 routes power from local source 222 to the load')

control discharge of a supply of electricity from a battery to the load;
(0036 - "system 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off . ... Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222') 
to the load via the mains electricity circuit (0036 - "When the grid becomes deficient ... the director 223 routes power from local source 222 to the load')
(Figs. 2a, 2b – 0036: When the grid becomes deficient from either a black-out or brown-out, the director 223 routes power from local source 222 to the load. The local source 222 may be a battery or a power generator. If the source 222 is a battery, the director may route power from the grid to the source 222 to recharge the battery.”


based on received information from the electricity network system operator or the service provider, determine when to supplement electricity provided to the load from the mains
electricity circuit with electricity from the battery; and
(0061 – “This central system is equipped with a complex array of trademarked software (AskOT, AEMPFAST, SUREFAST, etc.) available from Optimal Technologies International containing a degree of intelligence capable of optimizing power by making decisions using a very large base of real time data. It is capable of rapidly assessing power operating conditions of electric power generation facilities and their transmission counterparts. It also has the ability for rapid decision making and two way communications through the Network Connection 36 to associated UPS Management Devices 31.”)

(Figs. 2a, 2b – 0036: “FIGURE 2B depicts an embodiment of the management system 22 of FIGURE 2A. System 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off. The controller 221 also monitors the state of the grid. Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222. When the grid becomes deficient from either a black-out or brown-out, the director 223 routes power from local source 222 to the load. The local source 222 may be a battery or a power generator. If the source 222 is a battery, the director may route power from the grid to the source 222 to recharge the battery.”

provide second information about the supply of electricity to the electricity network system operator or the service provider via the communication interface.

As noted above, Schoettle discloses a controller monitoring the state of the grid (information) for switching purposes. To the extent that the claim requires the second (or first) information to be related to frequency and/or phase of the power grid, prior art Luo teaches this feature. Specifically, Luo teaches that controller unit 30 is configured to monitor frequency and phase of the power grid and determine whether to charge the battery array 10 by the power grid or to provide power supply from the power grid, whereby the load of the power grid is balanced. (See, e.g. Luo at page 4 paragraph 3)

25. The apparatus according to claim 24, wherein the received information comprises information of an increased electricity requirement at the load.
(Figs. 2a, 2b – 0036: “FIGURE 2B depicts an embodiment of the management system 22 of FIGURE 2A. System 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off. The controller 221 also monitors the state of the grid. Power Source Director 223 


26. The apparatus according to claim 25, further comprising:
at least one sensor (See, e.g. Fig. 3, delivery output detector 34) configured to sense electrical current information of the supply of electricity from the mains electricity circuit to the load, and to provide the electrical current information to the controller.
(0058: The Load Interface 315 is the component that accepts electricity information from the Delivery Output Detector 34 in order to for the UPS Management System to determine battery condition, reserve capacity, and load condition. It influences the UPS Management System 31 to re-engage the AC Power Source to supply electricity via On/Off Switch 317, and resets the UPS 32 back to normal operating mode and allows the Battery Charger 321 to charge the UPS batteries 322. It receives its direction from the Microprocessor 312.
[0059] The Delivery Output Detector 316 is the component that determines and digitizes various electricity-related measurements, including but not limited to voltage, current, power, :frequency, impedance, and run-times at the Load 33. It is attached to the input-side of the Load 33 and does not effect the normal operation of the UPS 32 or Load 33.

27. The apparatus according to claim 26, wherein the controller is further configured to cause the battery to discharge electricity to the load when it is determined, based on the received information, that a current of the supply of electricity from the mains electricity circuit to the load reaches a predetermined value.
Schoettle at [0037]: Instrumentation interface 232 receives data from meters 233 and 234 and provides the data to the embedded software. Similarly, communication interface 235 connects the PMS 230 (including the embedded software) to the network 25. Device load interface 236 receives data regarding the state of the UPS 220 and the load 23 and provides the data to the embedded software. The embedded software may reside in interface 231 or on another component (not shown).
(0090: This embodiment is a system of distributed electric service power supplies under the control of a central automated control system with the capability of real-time power supply load monitoring and control.)

Hence, Schoettle teaches receiving information on the supply of electricity. Schoettle further teaches:
(0094: “The Instrumentation Interface 318 is also capable of measuring power consumption as required for billing through multi-channel connections as required. Its primary purpose in this embodiment being to monitor the volume equivalent of storage availability before and after actions are taken to use said Energy Storage 322 to displace any anticipated or detected demand peak derived from the Central Control Facility 38 through the communication link using the Network Connection 36. The Instrumentation Interface 318 works also to manage Load shutdown commands, manage the Carry-Over Power Unit 71, manage the Programmable Battery Charger 61, and work together with appropriate information from the Control Interface 310, and the Load Interface 315.”)


28. The apparatus according to claim 27, wherein the predetermined value comprises an increase above a threshold value.

Luo teaches monitoring for a predetermined value both above and below an established threshold.  The predetermined discharging threshold may be higher than 80% of a capacity of the powergrid, or the powergrid capacity, and the predetermined charging threshold may be lower than 60% of the powergrid capacity. Luo at page 6, 

29. The apparatus according to claim 28, wherein the controller is further configured to cause the battery to discharge a current from the battery which substantially matches the increase above the threshold value.
(0036 - "system 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off . ... Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222') (Fig. 2b – “222”) to the load via the mains electricity circuit (0036 - "When the grid becomes deficient ... the director 223 routes power from local source 222 to the load')


30. The apparatus according to claim 26, wherein the at least one sensor is further configured to sense at least one of frequency information, imbalance information, or one or more parameters of the supply of electricity, and to provide the sensed information to the controller.
(0058: The Load Interface 315 is the component that accepts electricity information from the Delivery Output Detector 34 in order to for the UPS Management System to determine battery condition, reserve capacity, and load condition. It influences the UPS Management System 31 to re-engage the AC Power Source to supply electricity via On/Off Switch 317 and resets the UPS 32 back to normal operating mode and allows the Battery Charger 321 to charge the UPS batteries 322. It receives its direction from the Microprocessor 312.

31. The apparatus according to claim 26, wherein the at least one sensor comprises a wireless sensor.

While neither Schoettle or Luo expressly mention the use of wireless sensors, such sensors were well known and in common use at the time of the invention as evidenced by US 9408268 (of record) to Recker et al at 1:59-60.

32. The apparatus according to claim 26, wherein the controller is further configured to use the electrical current information from the at least one sensor to operate a safety switch to disconnect the mains electricity supply from the load.
Luo at page 8: The high voltage side incoming cabinet protection device may include switch components, lightning arrester and other electric display devices which may isolate the high voltage power supply and
ensure the safety of maintenance and repair.


33 The apparatus according to claim 26, wherein the controller is further configured to use the electrical current information from the at least one sensor to prevent a net current outflow into the mains electricity circuit from at least one of the load or battery.

According to the ‘406 specification, net current outflow information is simply used to prevent discharging the battery during current outflow from the building. (‘406 at 14:3) This feature is obvious in view of Schoettle and Luo because Schoettle teaches [0058]: The Load Interface 315 is the component that accepts electricity information from the Delivery Output Detector 34 in order to for the UPS Management System to determine battery condition, reserve capacity, and load condition, and Luo teaches [page 6]: The high voltage side incoming cabinet protection device may include switch components, lightning arrester and other electric display devices which may isolate the high voltage power supply and ensure the safety of maintenance and repair as noted above. 


34. The apparatus according to claim 24, wherein the controller is further configured to store operational data, the operational data comprising one or more of: battery charging events, battery discharging events, or maintenance cycles.

The claimed “events” are defined by ‘406 specification as follows:
Demand Response (DR): Known technique for modifying consumer's electricity usage. DR
comprises reducing or time shifting electrical loads carried out either manually by a user or
automatically. (‘406 at 1:38)
Charging Events: e.g. timing, duration and amount of energy (‘406 at 16:17)
Discharging Events: e.g. timing, duration and amount of energy (‘406 at 16:18)

	The recited “modes” can simply be understood as events relating to the state of system as either supplying electricity to the load from a mains, from the battery to the load via the mains, or battery charging from the mains. Schoettle meets this understanding of the claim language because Schoettle at [0037]  recites the following:
Instrumentation interface 232 receives data from meters 233 and 234 and provides the data to
the embedded software. Similarly, communication interface 235 connects the PMS 230
(including the embedded software) to the network 25. Device load interface 236 receives data
regarding the state of the UPS 220 and the load 23 and provides the data to the embedded
software. The embedded software may reside in interface 231 or on another component (not


In other words, Schoettle makes clear that data regarding the state of the UPS is shared
with the embedded software. (See, also Fig. 3) Further, Schoettle also makes clear that such data
is exchanged with the electricity network system operator (Central Facility). [e.g. at 0096]
The Central Control Facility 38 and the UPS Management Device 31, 41, 51 work together with
a division of functions where software 37 is primarily fast analysis of large data bases and the
output of instructions while device 31, 41, 51 is used for instrumentation and control. The UPS
Management Device 31, 41, 51 will only take action to cause the storage to come on line if
according to its local Instrumentation Interface 318, and/or the Control interface 310 with meter
data from Electricity Source Detector 311, and/or the Load Interface 315 with meter data from
the Delivery Output Detector 34, the Energy Storage Runtime has the integrity and capacity to
meet the requirements of incremental contribution to Grid load displacement (Grid Offset) and
still meet its user-determined Contingency Reserve requirements. Such information is made
available to the Central Control Facility 38 so that it may recalculate alternative options in the
event of deficit storage in the network. The Microprocessor 312 does the local computational
interpretational state of readiness using local instructions from the Program Memory 313. The
Process Memory 314 is an essential component of 312 by providing dynamic data exchange.


35. The apparatus according to claim 24, wherein the controller is further configured to control a waveform of the supply of electricity.

According to the ‘406 specification this limitation appears to refer to the phase angle of the waveform only. See, e.g. ‘406 at 10:16. Schoettle meets this limitation by disclosing that
frequency difference are synchronized.
(e.g.at 0076: “The Power Director 53 synchronizes for frequency differences and other critical power
factors of power coming from the Bypass Circuit and the UPS system. It isolates and ensures no bypass
supplied power or UPS supplied power can backfeed into either supply line. It ensures that the
percentage of power supplied to the Load from the UPS and from the Bypass Circuit equals exactly 100%
of the power demanded by the Load.”)


36. The apparatus according to claim 24, wherein the communication interface is further configured to communicate information with the electricity network system operator or the service provider using a protocol connection.

	According to the ‘406 specification, the “secure” connection simply refers to the well known HTTPS protocol. (‘406 at 12:7) A skilled artisan would understand that this feature 

37. The apparatus according to claim 36, wherein the communication interface is further configured to communicate with other apparatuses or systems using the secure internet
protocol connection.

As noted above, and according to the ‘406 specification, the “secure” connection simply refers to the well known HTTPS protocol. (‘406 at 12:7) A skilled artisan would understand that this feature would be inherent in the internet connection used by Schoettle and capable of communicating with other systems. (e.g. at [0097-0098]) See, e.g. US 8,613,041 B2 at 7:35


38. The apparatus according to claim 24, wherein the load comprises a building.

	Schoettle teaches buildings as loads. See, Schoettle [0099], [0100]


39. The apparatus according to claim 25, wherein the information of an increased electricity requirement at the load comprises information that an additional load has been switched on during a peak usage time period.

	Schoettle teaches switching to control of peak electrical demands in concert with information and direction from the Central Control Facility 38. See, e.g. [0044]

40.  A method comprising:
controlling a supply of electricity from a mains electricity circuit to a load;
(0036 - "system 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off . ... Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222') 
(Fig. 2b – “222”) to the load via the mains electricity circuit (0036 - "When the grid becomes deficient ... the director 223 routes power from local source 222 to the load')

controlling discharge of a supply of electricity from a battery to the load;
(0036 - "system 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off . ... Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222') 
to the load via the mains electricity circuit (0036 - "When the grid becomes deficient ... the director 223 routes power from local source 222 to the load')

based on received information from an electricity network system operator or a service
provider, determining when to supplement electricity provided to the load from the mains
electricity circuit with electricity from the battery; and
(0061 – “This central system is equipped with a complex array of trademarked software (AskOT, AEMPFAST, SUREFAST, etc.) available from Optimal Technologies International containing a degree of intelligence capable of optimizing power by making decisions using a very large base of real time data. It is capable of rapidly assessing power operating conditions of electric power generation facilities and their transmission counterparts. It also has the ability for rapid decision making and two way communications through the Network Connection 36 to associated UPS Management Devices 31.”)

(Figs. 2a, 2b – 0036: “FIGURE 2B depicts an embodiment of the management system 22 of FIGURE 2A. System 22 includes AC Grid Supply Load controller 221, which switches the connection with the grid power source on/off. The controller 221 also monitors the state of the grid. Power Source Director 223 arbitrates the power being delivered to the load from the grid and the local energy source 222. When the grid becomes deficient from either a black-out or brown-out, the director 223 routes power from local source 222 to the load. The local source 222 may be a battery or a power generator. If the source 222 is a battery, the director may route power from the grid to the source 222 to recharge the battery.”


providing second information about the supply of electricity to the electricity network
system operator or the service provider via a communication interface.

As noted above, Schoettle discloses a controller monitoring the state of the grid (information) for switching purposes. To the extent that the claim requires the second (or first) information to be related to frequency and/or phase of the power grid, prior art Luo teaches this feature. Specifically, Luo teaches that controller unit 30 is configured to monitor frequency and phase of the power grid and determine whether to charge the battery array 10 by the power grid or to provide power supply from the power grid, whereby the load of the power grid is balanced. (See, e.g. Luo at page 4 paragraph 3)


41. The method according to claim 40, wherein the received information comprises information of an increased electricity requirement at the load.

Schoettle teaches switching to control of peak electrical demands in concert with information and direction from the Central Control Facility 38. See, e.g. [0044]

42. The method according to claim 41, further comprising:
sensing electrical current information of the supply of electricity from the mams electricity circuit to the load;
(0058: The Load Interface 315 is the component that accepts electricity information from the Delivery Output Detector 34 in order to for the UPS Management System to determine battery condition, reserve capacity, and load condition. It influences the UPS Management System 31 to re-engage the AC Power Source to supply electricity via On/Off Switch 317, and resets the UPS 32 back to normal operating mode and allows the Battery Charger 321 to charge the UPS batteries 322. It receives its direction from the Microprocessor 312.

providing the electrical current information to a controller; and
(0058: The Load Interface 315 is the component that accepts electricity information from the Delivery Output Detector 34 in order to for the UPS Management System to determine battery condition, reserve capacity, and load condition. It influences the UPS Management System 31 to re-engage the AC Power Source to supply electricity via On/Off Switch 317, and resets the UPS 32 back to normal operating mode and allows the Battery Charger 321 to charge the UPS batteries 322. It receives its direction from the Microprocessor 312.

causing the battery to discharge electricity to the load when it is determined, based on the
received information, that a current of the supply of electricity from the mains electricity circuit
to the load reaches a predetermined value.
Schoettle at [0037]: Instrumentation interface 232 receives data from meters 233 and 234 and provides the data to the embedded software. Similarly, communication interface 235 connects the PMS 230 (including the embedded software) to the network 25. Device load interface 236 receives data regarding the state of the UPS 220 and the load 23 and provides the data to the embedded software. The embedded software may reside in interface 231 or on another component (not shown).
(0090: This embodiment is a system of distributed electric service power supplies under the control of a central automated control system with the capability of real-time power supply load monitoring and control.)

Hence, Schoettle teaches receiving information on the supply of electricity. Schoettle further teaches:
(0094: “The Instrumentation Interface 318 is also capable of measuring power consumption as required for billing through multi-channel connections as required. Its primary purpose in this embodiment being to monitor the volume equivalent of storage availability before and after actions are taken to use said Energy Storage 322 to displace any anticipated or detected demand peak derived from the Central Control Facility 38 through the communication link using the Network Connection 36. The Instrumentation Interface 318 works also to manage Load shutdown commands, manage the Carry-Over Power Unit 71, manage the Programmable Battery Charger 61, and work
43. Claim 43 simply claims the computer readable medium relative to the limitations of claim 40 and is rejected based on the same reasoning as set forth above. Id.



Motivation to Combine

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Schoettle relating to a method and system for controlling an electricity supply to a load, with the teachings of Luo relating to a controller that monitors frequency deviation information for a value which triggers a switch in modes, to realize the invention as claimed. See e.g. MPEP 2143: Examples of Basic Requirements of a Prima Facie Case of Obviousness. I. A. Combining prior art elements according to known methods to yield predictable results. In this case all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred Ferris whose telephone number is 571-272-3778. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel can be reached at (571) 272-4184.
    The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000. Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

/FRED O FERRIS III/Reexamination Specialist, Art Unit 3992    

/ANJAN K DEB/					Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/H.B.P/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Seal-Flex, Inc. v. Athletic Track and Court Construction, 50 USPQ2d 1225, 1234 (Fed. Cir. 1999) (Rader, J., concurring) (“Claim elements without express step-plus-function language may nevertheless fall within Section 112, Para. 6 if they merely claim the underlying function without recitation of acts for performing that function…. In general terms, the ‘underlying function’ of a method claim element corresponds to what that element ultimately accomplishes in relationship to what the other elements of the claim and the claim as a whole accomplish. ‘Acts,’ on the other hand, correspond to how the function is accomplished….”)